DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Rejoinder of Restricted Claims
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 3 and 10, directed to dependent claims, previously withdrawn from consideration as a result of a restriction requirement are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Claim 12 is directed to an allowable process. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13 and 20, directed to dependent claims, previously withdrawn from consideration as a result of a restriction requirement are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 3/7/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Status of Application
Claims 1-6, 8-17, and 19-24 are pending. Claims 2, 10, 13, and 20 have been rejoined. Claim 7  has been previously cancelled. Claim 18 has been cancelled. Claims 1 and 12 are the independent claims. Claims 1 and 12 have been amended. Claims 23 and 24 have been added. This Allowance is in response to the “AFCP2.0 with Amendments and Remarks” received on 7/13/2022.
Response to Arguments
With respect to applicant’s “AFCP2.0 with Amendments and Remarks” filed on 7/13/2022: Applicant’s remarks have been fully considered and are found persuasive. Applicants remarks will be addressed in the order they were presented.
With respect to the Objection to the Abstract, applicant’s “Amendments and Remarks” have been fully considered and are persuasive. The Objection to the Abstract has been withdrawn.
With respect to the claim rejections under 35 U.S.C. § 103, applicant’s “Amendments and Remarks”  have been fully considered and are persuasive. The rejections under 35 U.S.C. § 103 have been withdrawn.
Allowable Subject Matter
With respect to Claims 1-24: Claims 1 and 12 have been found to contain allowable subject matter. Any claims that depend there from are also found to contain allowable subject matter due to their dependency on the allowable subject matter.
Reasons for Allowance
The allowable subject matter found in the Claims 1 and 12 that has not been found to have been anticipated or taught in the prior art, in combination with the other claim limitations is as follows:  “a plurality of compartments coupled to the vehicle body, each of the plurality of compartments including an interior space and a front panel defining a wall of the interior space, wherein each front panel is operable to open and reveal the interior space of its compartment in response to a predetermined condition, and wherein each front panel includes a display screen on an external surf ace of each front panel and wherein the memory further comprises an instruction executed by the circuitry to cause the mobile transport to display a first image on the front panel of the first compartment indicative of the item in the first compartment and to display a second image, different from the first image, on a front panel of a second compartment, different from the first compartment, wherein the second image is indicative of an item stored in the second compartment”. 
The closest prior art of reference is Anderson et al. (United States Patent Publication 2021/0022536. Anderson is also system for package delivery, however Anderson does not specifically state a system with the limitations as cited above.
Another prior art of reference is Ferguson et al. (United States Patent Publication 2019/0047356). Ferguson is also system and method for retail sales, however Ferguson does not specifically state the limitations as cited above.
Both of these references either independently or in combination fail to anticipate or teach the limitations as cited in combination with the other claimed limitations. Therefore Claims 1 and 12 contain allowable subject matter and any claims that depend there from are also found to contain allowable subject matter.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is disclosed on PTO form 892 attached with this office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS G WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESS WHITTINGTON/Examiner, Art Unit 3669